Citation Nr: 0901061	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, L.L. and S.P.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for bilateral hearing loss.  A timely 
appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on November 22, 2005.  A copy of the 
hearing transcript has been associated with the file.

In August 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDING OF FACT

Bilateral hearing loss first manifested years after the 
veteran's service and is not related to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and a sensorineural hearing loss may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2004 and February 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
September 2007, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All available post-service treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

In August 2007, the Board remanded this matter for additional 
development, to include a VA examination.  The Board finds 
that the VA examiner substantially complied with the Board's 
remand orders, and in the circumstances of this case, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
is satisfied that the duties to notify and assist have been 
met.



Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will also be presumed 
for certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran has attributed his hearing loss to exposure to 
the noise of shipboard engines while in active service.  The 
veteran's DD Form 214 reflects that he was an engineer and 
that he was assigned to the USS Helena during his wartime 
service.  The Board finds that the veteran's assertions as to 
his in-service noise exposure are credible and consistent 
with the circumstances of his service.  

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the veteran has 
received a diagnosis of bilateral sensorineural hearing loss, 
the evidence of record fails to establish any clinical 
manifestations of bilateral hearing loss within one year of 
his discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Thus, the criteria for presumptive service connection have 
not been satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, private employment records and VA 
audiology reports and examinations have revealed findings 
indicative of a bilateral sensorineural hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  Therefore, 
the first element of a service connection claim is satisfied.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
treatment records have been reviewed.  Such records are 
absent any complaints or treatment referable to hearing loss.  
Although audiometric testing was not accomplished during the 
veteran's service, whispered voice testing showed normal 
hearing in March 1952, in May 1955, and on service discharge 
in April 1961.  

These findings do not demonstrate a hearing disability for VA 
compensation purposes.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
However, a review of the post-service evidence does not lead 
to the conclusion that any current hearing loss is causally 
related to active service, for the reasons discussed below.   

In their November 2005 testimony, the veteran and his wife 
indicated that a hearing loss first became noticeable 
sometime in the 1970s or 1980s.  The veteran testified that 
he has had many years of occupational noise exposure since 
his discharge, while working as a machine operator and 
forklift operator.  He testified that at one job he was 
exposed to loud, high-pitched screeching, and that during his 
employment at Reynolds Metal he was exposed to noise that was 
"equivalent to which [he] experienced in the [shipboard] 
engine room."  

Employment records dated February 1984 showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
70
70
LEFT
20
25
35
70
80

These findings demonstrate a hearing disability for VA 
compensation purposes.  38 C.F.R. § 3.385.  The employment 
records also show that the veteran's high frequency hearing 
loss progressively worsened during the course of his 
employment.  

VA clinical notes dated January 2003 show a diagnosis of 
bilateral sensorineural hearing loss with a history of 
military and occupational noise exposure.  

In February 2006, Dr. C.L., a private physician, submitted a 
statement indicating that in his opinion, the veteran's in-
service noise exposure "more likely than not contributed to 
hearing loss although I have no further knowledge as to 
decibel levels or if he wore hearing protection." 

Also in February 2006, a statement from Mr. I.M.B., 
identified by the veteran as a fellow crewmember, indicated 
that Mr. I.M.B. had had exposure to heavy weapons fire while 
on board ship, and noted his belief that if the veteran had 
been exposed to the same type of noise, he may have 
experienced a hearing loss.  The veteran has not contended 
that he was exposed to heavy weapons fire while in service.  

In February 2006, the veteran also submitted an Internet 
article detailing the noise exposure to which many Navy 
servicemembers were subjected.  

Lay statements from the veteran, his wife and daughters were 
received in April 2006, detailing the veteran's history of 
hearing loss since the 1970s and its impact on his activities 
of daily living.  

The veteran received a VA examination in October 2007.  The 
claims folder was reviewed.  Audiometric testing showed 
bilateral sensorineural hearing loss.  The veteran reported 
military noise exposure and occupational noise exposure as a 
machine operator and forklift operator.  He also reported 
exposure to the noise of leaf blowers and chainsaws without 
hearing protection.  

The examiner indicated that whispered voice tests conducted 
in service were normal, but noted that such tests were not 
frequency specific and often failed to detect a mild hearing 
loss.  Nevertheless, since they were the only tests upon 
which to base an opinion, the examiner found that it was 
"not at least as likely as not" that military noise 
exposure resulted in hearing loss.  The examiner indicated 
that the veteran's employment records from 1984 to 1992 
showed a progressively worsening hearing loss, and opined 
that the veteran's hearing loss was likely caused by post-
service occupational and recreational noise exposure.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Dr. C.L., a private physician, indicated his opinion that the 
veteran's in-service noise exposure "contributed" to the 
veteran's current hearing impairment.  Although Dr. C.L. is a 
physician and competent to render an opinion in this matter, 
there is no evidence that he reviewed the claims folder and 
did not cite to any of the veteran's service treatment 
records or post service private medical reports.  As a 
result, Dr. C.L. did not have the opportunity to review the 
normal whispered voice tests in service or the evidence of 
post-service occupational noise exposure.  As Dr. C.L.'s 
opinion is not reasonably based on the facts as stated in the 
record, his opinion of limited probative value.

In contrast, the October 2007 VA examiner had the opportunity 
to review the claims folder, interview the veteran, and 
conduct a thorough physical examination.  The examiner's 
opinion was based not only upon the findings of normal 
hearing in service, but also upon the veteran's description 
of his post-service occupational and recreational noise 
exposure.  The VA examiner's opinion is reasonably based on 
the facts as stated in the record, and therefore is of 
greater weight than the February 2006 opinion submitted by 
Dr. C.L. 

Mr. I.M.B.'s lay statement is also of limited probative value 
in this matter, as it merely states Mr. I.M.B.'s lay opinion 
that if the veteran had been exposed to heavy weapons fire, 
he would have experienced a hearing loss.  There is no 
indication in the record that the veteran was exposed to 
heavy weapons fire.  

The veteran has also submitted an Internet article discussing 
the high levels of noise generated by Navy ships.  The Board 
has carefully considered this information.  However, in this 
case, exposure to the noise of shipboard engines is presumed.  
The issue here is not whether the veteran was exposed to 
noise in service, but rather whether that noise exposure 
caused his current hearing impairment.  The Internet article 
is also of limited probative value in this matter.

The Board acknowledges the belief of the veteran and his 
family that his bilateral hearing loss is causally related to 
active service.  However, they have not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, their 
lay opinions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu, supra, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's right ear hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


